                                             Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 1 of 9 PageID #: 708
                                                                                                                                                                                                                                                                                                                                                                                                           GOVERNMENT                                  EXHIBIT
    S    DupmAnivi-11                                ot          JuSlice


                                                                                                                                                                                                                                                                                                                                           r           ear




                                    ozl              Fi                                                                         lit                          lit           it               miL
                                                                                                                                                                                                                                                                                                                                                                                                                                         1S
                                                                                                                                                     I

                                                                                                                                                                                  fit



t jtjj-njjZjC           MIAllel                                      J        MT            131-01libil
                                                                                                                                d          FF01-11                         rQC                                                                             Cert                   ill         Ni               uion                                of thc             Gun ClmtrolW                                                   H           921


t              are                                                        bY                                 10                                      fill                                                                                                    to         a         250 000                                          fine
    seq                     plolkhnble                                                 lip          to                    ye ll's                                                                                                                  tit




             the                                 lnstrllcfioll                                          and                Oi finitions                                               on                      klrfu                                                                     original                                   only                    al    the          lit     L llscd
feild              Notices                                                                                                                                                                   this                                        Prepore                            ill                                                                                                                            piref


                                                                                                                                                                                                                                                                                                                   thesame                                                             whic-h
         le                                  wl Ipm                           la I-il               cen idociedfi wi                                                   i
                                                                                                                                                                                                                                                                                                                                                                stfife         ill                                                                       i




        cd      unk-s               thl2             ti'llyls                      Ction                ilimlifivs
                                                                                                                                            uriou                                 18        US                                                         All         ntrle mustbe                                                                hindy-vi-inen                             in        ink                   PLL ASE PRUN11

                                                                                                                                                                   Section                         A                  Must Be Completed                                                                            Personnll                                          By Tnansrere BLI ver

                                                                                                                                                                                                                                                                                                                                                                                                                                            ImLh                W
                                                                                                                                                                                                       Fir I                    Nan




        Cmrmt               sLrltl                   C                                                                                                                                                                                                                                        are                  i ci cpmhk                                             Cwn                          I




                   Illd         qrztiA




        Pjaic                   Birth




                                                                                                                                                                                                                                                                                                                           V           o           fllll         C    Wc                                                llilrh             mal                 owsi        bi   alim   L




                                                                                                                                                                                                                      ki 1Z7             Y                         or                n   ll                    I       t   h t                 i                  t   o   t
                                                                                                                                                                                                                                                                                                                                                                              h                I
                                                                                                                                                                                                                                                                                                                                                                                                   F
                                                                                                                                                                                                                                                                                                                                                                                                           D    r   I
                                                                                                                                                                                                                                                                                                                                                                                                                        l    q   t




    aru                                                  Of           h ren              I'll                                                                      1        ill       aflother                             nenon                             It     voll                  Irv                  not                     l1w                 whltd

                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                      llflpi         A-jilt                     UP       I                                               1iTjlrMf




                   w lind                                iqdl                 Ii   uwW                  ol




                                        The                  mc               of        posw sjiofl                                        lit                                                                                                                                                        mder                         Fuder fl                           lwx           rk     rdlu-Ns                       ot      whut1wr    ii     htf       btcll   Icl



                                                             for              mullfrimll                                  ill              I-ecri o1ifloal                                         Pi             I
                                                                                                                                                                                                                                             ill           tht          tate                          Ocl                               U                   rusidu



                                             1 kt                                 Idjod                      11cd                  as        I           11 Cnk fl                                                              OR                 hil       Q              011           1               01       i2                  n               oilimlic t                     to   I       1I          rit 11




                            I   I   b            I
                                                             h                i
                                                                                   t            f   d             I   l    I       L
                                                                                                                                       1

                                                                                                                                           i A                1        11   t2d         1            c                i              I
                                                                                                                                                                                                                                         d         i
                                                                                                                                                                                                                                                       s   h f     11       o     r a             I   I            c       o   I
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                       d   I   t   i




        A                                                t
                                                             t   o        a         I   z   i                rd           r        r         I   i
                                                                                                                                                         i    i    i              a            i                      11                                                                                                                   F           I




                                                                      I   I         o o




                                                                                                                                                                                                                                                              C
                                                                                                                                                                                      LJ                  I   I
                                                                                                                                                                                                                      L    r     Cu          11                             L   ir            I
                                                                                                                                                                                                                                                                                                      c s      Si                      c




    h               I   I
                                                                                                                                       NIF               Jllir                    d         Statc


                                                                                                                                                                                      111Y
                                                                                                                                                                                               ill       th                    Lfnii d                     Slaes


2   d    1                  v           ji   1       al          I    itic'n                        lo       h ts                                                                              R         flic                  Ullil           d           SUIFL-3                                                                                                                                         L                                     101




                                                                                                                               n           an                          C    dic                                                     ta         t ed          Ill        f
                                                                                                                                                                                                                                                                            112          inst                  uctions


                                                                                                                          t SksuQd                                                    Alit2n           f i            AdIlliSS10                       11     RUIllbel                                iAR                              L               C1                 w       1        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                AFF Fumn 44-3

                                                                                                                                                                                                         STA                    1   1F                 I       PA C IF                                    BECOME Sr-PRAP


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           US00000362
                                         Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 2 of 9 PageID #: 709
                                                                                                                                                                                                                                                                                                                                                                                                                                        I            tu
                                                                                                                                                                                                                                  reAd              and understand                                            it       otices                             ristrea-honi on d                  Definitions           on        A-TF               or
I              mlih              th a     I   rm am Iers                 in            i    4     k    Ire   true           coll-ect                  and           Co   It    plete                      I       lime                                                                                   t                                        I




                                                                                                                                                                                                                                                                                                                  CrIme                       11khable              as a         felon         under        I   ell C   ra       RNI and
                                                                         an wer                                                                   La                                                                                                                                                      a                                                                                                                  I




4 11113                     1    under taiaj             fl    to   I                                 es     tf   q    it   eifion        I                    if   I    arn not                      the acrun                      I
                                                                                                                                                                                                                                         tramfiree huyev                                            is                              pit



ITIaN                    also        I   iolate    State          and      of local              lau    I    understood                   that             A        person
                                                                                                                                                                                                vilm              afl N Crs               es                         to      uw        ofthe                  quvstiori        Lb through JA and it 12J through
                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                            1   Le

                                                                                                                                                                                           d thn                                                i   fit          answers                       yus                to   quc fion  2A      probibi ed from receiN in
                                                                                                                                                                                                                                                                                                                                                          I     I       is                                                              or
i5ro hibit-A from purchasing                                                       or reuei             ing a firearrn                                understo                                                         person
                                                                                                                                              I                                                               I    I
                                                                                                                                                                                  it




                                                                                                 a                                                                                                                            identification                                      with respect                         to       thi           trawoc                um           Is   a   crin
an                      ralse        orol or       ii   riften                                        exhibiting                onN      AiNe                  if
                                                                                                                                                                                                                                                                                                                                                                                 firearms         tur the                           of
    felonY                  under              Federal         hvw        and      may           also                                                               local              Lw                 I
                                                                                                                                                                                                                  further                a title             I-shi rul             thol          the          repetitive                      purchase                  ol
                                                                                                                                                                                                                                                                                                                                                                                                                 purpose

                                                                                   11t ederal
                                                                                                                                                  1


                                                            and                                                                                                ficense                     is         I       johition                   of         Federal llw                                  Sec               hrvfrucfhms_fiw                                  Question                14j
resole for li                                 clihood                    profif                                                     firP1171s                                                   it




                                                                                                                                                                                                                                                                                                                                                                                      ccrtif Ll




                                                                                                                                       ctlon                   R         Must Be Completed                                                               B           Transfevorl'Seller


                                                                                                                                                      dl                                                                                                     f   tr u        is   fc       i
                                                                                                                                                                                                                                                                                                 it       I       ILIQIj        f
            6                                                            be    tiall                                                                            lhill                                                                                    I


    1
                        fvpc         of                             to



                                                                                                             0 her Fkm m                                       unw             ri                    ivc




                                                                                                                                                                                                                                         Uit SIle

                                                                                                                                                           f             o hcl

            ls uwL               Awhm o                 m     d         lqlo                                                                                                oll




                                              Ircmal        Clovc-11incri                   Issuc-cl        Dc Cume11 v                   Cill
                                 P




                       c E-K                                      No                              A                             1   l 6 cm l           T                                                  rzc                            A                                                                                                                          n   il                  11111 1   1
                                                                                                                                                                                                                                                                                                                                                                                                          0 ord     th k                    cd
            1_11




                                                        111c                           iiL van          1i c-111 1t                                                 111        jo          11                          lit           r        1-1

                   1                 Option       ki


                                                                                                                            Ihi                                             wd                                                                                           A IT      F                     44
                                                                                                                   lo                 prillhiliiiw




                                                                                                                                                                         ro i-h                       rwre                               of          i       i   e



                                                                                                                                                                                       i   i   roi    A           v    i




                                                                                                                                                                                                                                                                 Tl 0               i ame                     i    F            Fw
            11              Tlll




                                                                                                                                         7        1
                                                                                                                                                                              chick                               C                                              dufilll               0                                                                                     n   H'i      ipfii   idu l                             C            I




                                         th     TA       61                                                                                                         NA
        2          l
                            F                      I
                                                                                                                                                                                   0             C                                                                           10111             111




            k uin s St m                        arid    P rn_W



                                                                                                                                                                        T                        on                I   e   IT d      Fe       I     o n n            I   I                      ri n      sf e I e e            B    tI
                                                                                                                                                                                                                                                                                                                                          k   L       1




                                                                                                                                                          dav                                   th            dx
                                                                                                                                                                                                                                                                                                 0
                                                                                                                                      rcrcm                              it-nn                                                            th-C
        if             IC   fr                                 firc m-ns takc                         plact       on        a   dif                                                                                          1hat



    SectiL II                    C       in Illediaecly                                    the                    ofthe               hn anlw'l                                                 bmf i orm                                foj             Lhw m 2                                                   3
                                                                        p6or      to


                                                                               to-the                                  in       Section               A        of this                     faren                  are         till        tru                    Correct                       an             Comp ec       l



        I
                   certify that                 at anlwvcv                                   questions




                                                                                                                                                                                                                             Colifinue                               to      Nt                Pilge


                                                                                                                                          STA Pl                         E    IF                PAGES BECONI                                                     E       SEP               RATED




                                                                                                                                                                                                                                                                                                                                                                                                                        US00000363
                                               Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 3 of 9 PageID #: 710
                                                                             Section                 D          IMust            Be Completed                                         B       Transfero

                                                            24                                                                                                                                                                                                  2    6
Nlanufacturer                                 and       ImporterlUany                                                                            klodel                                                                                           Serial             Number                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                      Type                  Sei fmowtvion                                       1                 Caliber oF


171W1111 C110 11                              told iniporiel arc                                d                                  tl                                                                                                                                                                                                                                                        OliCiijoi                         17                                   GaLiLc




                                                                                                                                                                                                                                        C OCUL
                                                                                                                                                                                                                                            C




EINIUNDER                                       By          the      Close                of    Business Complete                                             ATF Form 3310 4 ForNlultiple                                                                                Purchases                          of               Hindguns                                                  bin           5       ConsecutiN                        e    Ru                     s        Dais

9       Toull           Nuniher of                           Firearnis Transferred                                         lpleclsc               hamloritc                            h-1      prbuh g                   t     t       ero                      30              Check                   ifanN                     part of                  this           tran actinn                               is        a   pa       n       redem

         olic           fit-ri           rhree              cw Do                   not        use         nnnferaliO                                                                                                                                                                                Line                 Nurnherl                         s         From QUC Lion                                         24      Abo              c


T-Fo-iU-se by            1-icensee Sce                                                                               ffir011cstion                                  3                                                                                                            Check                    ifthis                   transactioll                             is          to       facilitate                    a   prMate                   party           transrer


                                                                                                                                                                                                                                                                                                    ISOL                 100-UCOOM                                    IfW               OIWS i Jll                   31




3       Tra dekorporale                                     r   am c and                      address            of tran           s   feror sel                   le     r   a   nd       Federal              F    i   reari-n         L    i   c    ense          Num                ber       A      bi          I
                                                                                                                                                                                                                                                                                                                             c   o 11        I   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                hate
         ofFirl




                                                                                                                                                                                                                                                                               Icy                       0
                                                                                          t
                                                                                               ThcPer-soiiTransfel i-ingTh-c-Firea-i-iii s t lustCtinl ieteQieiI                                                                                                                                                                             nN34-37
                                                       For Denied Cancelled                                                Transactions                                       the        Person                 Who                Completed                              Section                        B   N-lust                     omplet
certifv           th                               ha e rvadand                               undmiland                    tile        Notices                 Instructions                          arid           Definitions                    on        this         k1'F           Form 4473                                 2         the           hifornn


ue       coriva and complete                                                 and          3     this          entire        transaction                        record                  has been                onnplcted                      at
                                                                                                                                                                                                                                                        ni     licensed                       business                       preinises                     licensed                               prennises

              raril           conducted                         from           a     qualifi ing gion                       hov           or event                      in file          same            State           ini        hich              the     licemed preinises                                          is       located                   uniess                      this       transaction                       has            met           the
niff

quirements                       of           IS    LJSC 922 c                                 unless           this       transaction                   ha          s        been         denied or cancelled                                     I
                                                                                                                                                                                                                                                        forthercertiA                               on the                       basLi of                            1          the          transferee's                          bui     er's
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ITSPOJINCS                   in



ection          A and                Section                 C iftipplicable 2                                       ruA
                                                                                                                             erification                           of the             idontification                       recorded                     in
                                                                                                                                                                                                                                                              question                       18    and                   m          re-wrification                                          at   the time oftransfe0j'Section                                                        C

as      complelvd                         arid          3       State or              local          lim applicable                          to    the firearms                              business                         it   Is
                                                                                                                                                                                                                                        ruN
                                                                                                                                                                                                                                                       belief        that           it    Is   not           unlawful                            for       me          to selL                   deliver                 transport or uthe

isoose           of    file      firearm s                        ILMed             on        this     form          to    the ners-on               identified                            in    Section                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                       17           Date            Trartsferred




                             NOTICES INSTRl CTIONS A ND DEHN                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                     171          FOR DENIElXCA 1C FUEL TRANSI'l-RS                                                                                                                MUST                 131         RETIM ED
                                                                                                                                                                                                                                        FPRMS
                                                                                                                                                                                                                                        11    the        iran         I
                                                                                                                                                                                                                                                                          r      of       a    I r aro           I
                                                                                                                                                                                                                                                                                                                         i        tic   ni   cd'carw-d                      I
                                                                                                                                                                                                                                                                                                                                                                                e   I   I
                                                                                                                                                                                                                                                                                                                                                                                            by        N   I   CS          IF    ic I oF     ally            tit   ber   rc a soll



orpose of the                        Form                    Vile      ill   f QJ oK16OV1               Jnd       CCFt                                                                                                                  01             Iransic            t      not          compictcd                           after i              NICS                checIk                 is                               tile     licI rtsec              most         r tain

siLncd             so       ihal         ti                     ficen        S   ed       tinder         IS     U S17             91-3       1
                                                                                                                                                                                                                                        the        ATF         i-nrin            447 3             ill    hisher rocurds                                        Rv        at        lea t                 vears                Fin-nis          4 473 i              ith
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ropeL           t


                                               pci-sni-i



ak      lzm flilly               Ol or deji                     er a         firelarin          to     tilt
                                                                                                                pL rctn           identified                 ill        Sect                                                            O         w1liCh        it
                                                                                                                                                                                                                                                                                         deh-verv                    or          Lran fer              did            not           take          place              shall         bescparately                         retained


 alert         tile     lansferec buyer                               it      CQ11 lin           restrictions                oll       the       rcccipf
                                                                                                                                                                        Find
                                                                                                                                                                                   PoSq                                                 in        alphaNvical                       do         llanic                                                                of    chronolol ical                                  I

drearins                    ThL           tra it        fcror cl             ler      ofa       firtaryn             must tkierroine                               flic       Inki folness               of                             r1ificalion                            order

                                 and            maintain proper records                                         Of    tic    transaction
e      triansaction                                                                                                                                                 consequerok                              tile



                                                                                                                                                                                                                                                                                                                                                                                                                                                                        447  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I    is




c      rt ttulznioo              in           27    CFR           flons                                                                                                                                                                 incolliplet                       If     Improperly completed                                                      ahe             the              firearni               hit         bucri                                       and       tile




C      Sale    ordclivcrv                        ora         riple     orshotaun                       to a      resident              ol-anothcrStInc                                 ih                                               trans6evor                   sclieror                  tile       nan l erQc I-iti                                  r        kk
ins     fcror ci             1 21    is        prc-surned               tv       knov           tile     applicabIc                State                            and           p0lished                                              errors                 pholocory                          tile       inaccnran                               foroland                       inakean-v                       ricrestn-v              ilddi


dillance                ol    i llh             tile    trans        feror's wi ci's Staw                                  and     tile                                                                                                 revisions                to       tilt          Photocopy                                P le tranferor                                 scilet             sliouid
                                                                                                                                                                                                                                                                                                                                                                                                                          only ninkc changts                                I
ate          iSee ITI                 l'iblication                     5       NO         i    Sime           Lows         and                                                                                                          Seenons                 R         aod        D         Thc                                                   htiver shouid                               onk makeehanges                                     t i          Section        A        and

                                                                                                                                                                                                                                        U Whoe er                              ioad            thc        changei                        should                     initial                 and       datk          tile       Chances                  I    in     ccllr clcd

cncrldl               ATF Form                          1473         nwt             he       con Ipewd               it    the        licensed                hninc s                     prcvmsvs                                     photocop                      shoold                   be attached                           to      ilic          oriewal                      Form              447              and       retained                a      Flart    ofthe

lei      a     firctirrii           is        frnn If       i-ned       m        er-the-courner                        Ft leml               Iaik        1    S      U        SC           91-2 c        i                              trali           ller C45          S Jjcr                  pt_ri
                                                                                                                                                                                                                                                                                                             nanent                      Lcrr          K
                 lictnl          cd
                                              iroplioer
                                                                     TTIiIrlUI-aCLUtQf                     If    dealer           tO    Sell 8      fil-1231 01                   W    L     o0oh

nse-e         who        dFics            not
                                                    appear            in      p2rson            at     the       iicenscc's             business                        p-renikes
                                                                                                                                                                                                 ank                                    Exportation                            If        Firearms                                ThL         Slaw           I          Con rrierct                                Depaoni nuil                       11           retion         a


the      transferep'l-uye                               rriect          cenilin                requirements                       These requir-riwnis                                        are    s2                                  firearins
                                                                                                                                                                                                                                                               c poricr                      to   obtam                   a       li unsf              prior              I             oxpofi                    Warning                   An              perorl          k ho

Fill    hi     qection              422 c                   27 C'FR                 478        96 b           arid    ATF          Procedure                        20 11-1                                                             POVIS
                                                                                                                                                                                                                                                        a     rMni-Ill              i     IthOUt             Proper                     n11II0rl7JtI0FI                             11MV           1 12           loied        lot    voor           than           S   1000 000

                                                                                                                                                                                                                                        tind or imprisoned                                     for not                   niore           dian 20                          Larl                   See      22               SC         277S'la

fier     the      transieroriscileF                             has completed                          th        fircnrlri             transaction                            hc she            ITILIS


ake      the
                  crinipleted                       original                 TF           Forni        4-173                                                       tile       NthOSL               Gca                                                                                                                                                      Section                         A
ai 111so-lictioas                             FIO       Defbliaoa3                        and        ativ       SLIoPOrtinc               docurcients                             paoi
                                                                                                                                                                                             of-his'hor


rinarient             records                      Such         Forms 4473                       Most           he rQnoned                   for    al        least            20      earq          and                                The            iraosFereCbU I2F                                  MUSI            PtrSOrralk                         C111111              2tu
                                                                                                                                                                                                                                                                                                                                                                                                 Section             A      or     this                             d cerot

ter     that      period                               be    subt-nionfiA                 to    VIT             1 ifing      inay be chroni                                                                                             vig i               that     tile        ans              ers are                Trile           correct                      and unnipiete                                  lim ever                                        an     fere
                                     niny
                                                                                                                                                                                                                                        bu ver                                                 read and                              i Fit                            ansvcr                       other thow
dispo r1ion j                    alphabetical                         bl            twine                                          or aunt                                                                                                               is    unable                   to                                    or                           dic                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                            Iiglyantl-L                     lna       6


311 70rial            monberi                      as       lon2      ii     till     ofthe            transteror'seIIcr s ciniplcted                                                        Forms                                      Completed                    bv          another                 peron                      ecluding                          the           lraalsfcvor                     scller            Two           Persons Odit                      l




73      are      filed        in         tile      sattle       nitinner                                                                                                                                                                thall           he     trwlferov                          yelh       r           iTlkl t         then              stpri          as        worless-es                      in     the       translcrce                      hmcr
                                                                                                                                                                                                                                        answers                and          silzriawfe                    certiIii-Ioicin                             in                                         14
                                                                                                                                                                                                                                                                                                                                                            queqirin


                                                                                                                                                                                                                                                                                                                                                                                                  VI          f    kirin       447         j330a            I
iae      3     of 6
                                                                                                                                                                                                                                                                                                                                                                                                  RiscJ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000364
                               Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 4 of 9 PageID #: 711
1j   tl       a       11




                                                                                                                                                                                               I    n




0 wq                          llrk             p1mi Imble     bk   up   lo




Rr Ifl            ilw                  Not
                                                                                                                                            Pffl


                                                                                                                                                                                                                t il

                                                                                                                                           111     untviv       must             bil           hlmffi             vimm                   if




                                                                                                                                                                                                        3   1

                                                                                                                                                                r   i
                                                                                                                                                                         l   z
                                                                                                                                                                                 c e       I       13

                                                      A   1




                                                                                                                                                                                                                                                      f   I   T




                                                                                                                                            nl         kvill                       11          hl                                  I'Q        f


                                                                                                                                                       Im   n   r       no         11                           ol     t   i   i    I




                                                                                                              iT




          I   I
                  i       I
                               I
                                   I
                                       I
                                           i


                                                                                                                                                                                 IOU

      HI              t                il       r




                                                                             or   wila-01   l'uffi   fi   th Uoti f

                                                                                                                                                                                                                           IJ-1 1                 S




                                                                                                                   m At r ce Pz YLr-C onnd n
                                                                                                                           i                       3                                                                       P-a      c
                                                                                                          l   A    P   1       F   I   F    PA         ES B 1Clo                       I       L    S   E       PA R iT E D




                                                                                                                                                                                                                                                                  US00000365
                                Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 5 of 9 PageID #: 712
I
    cel-61'3            On in ansl ec                                                       am poe uwrem and complme                                              I   hane    ivad      and onderownd                    Me    WHY            1




QVI                     WuMand dw am                                                                             Wu
                                                                                                        IA W ant not                                             the   neWn nomfore0buyer                          N     a   crime    punkh                                  under   Fekrai

                                                                                                                                                                                                                                                                            d oKLI
                                                                                                                      I                    I
                   I
                                                                              e


n-ja          alw           l       iolnteStaie                 ay3fj f t    lor                                                                        fj i     no   aoin rs                             J                                                        h   Hj                  1hro


               AW                               Rom purchminng                 or      meek     ing         firearm       I   understand                     that      a   lwrmm         ho   uns                      7      in
                                                                                                                                                                                                                                   question       I   W   L   is   prohibilid   from rvuKi

                   NO               a       Hmnnn ubmi                  tile          persoll   a                         to      cluc tic          0   LIA2           aDd    pro ids         lbe   doc            ienlation         re



                                                                                                                                                                                                                       pecuo'di-b


f0ons                  under                    Federal         laand             n                                                                                        thILT   Undersland        that          the       repctikv     pall-C-11




mule               for          TAMond                      and                   whhout        a    FLdvral      bivarMN                 kNoe          is   a   vinfadon          or   Federal law                See insau
                                                                   pial'it


TT            FrL-1T1s71vcv                         S   51n T




                                                                                                                                                        M Be          Cmkned B TmmGnWSMer
                                                                                                                                                                                         ifo-ansi cl          is   n     I   Qunlil




    Inly                AmON                                W                                                                         On           cw   WhAman




                        Que
                                    I
               unnnuh




                       ho       vqvmw                       TOLK11




                                                                                                                                                                                    LJ                p nnc

                                                                                                1c                        n   a       S




                                                                                                                                                                                                                                                                                      A TIT
                                                                                                                                  ad




lfth                                                         i-Irvamnsl           take     place       on    z
                                                                                                                                  da           i




SMANI C                             1MMUMAY                       PH                     pawor                                                                                                        2            wd
                                                                                                                                                                           W
                                                                             1i



I   c-c   I
               i            I   I   I   a   f   a   I
                                                        y                                                        SuRn             1   a        this     rurm          am           truo       corma lld                  mmV



                                                                                                                                                    erorlselle


                                                                                                                      SUPLE                        IF    PAGEK             RECO



                                                                                                                                                                                                                                                                       WoMWAa        Yet




                                                                                                                                                                                                                                                                                            US00000366
                                     Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 6 of 9 PageID #: 713




    REMINDER                                              By            the        Close           of        Business                    Complete             ATF Form 33111A                                  For Multipl                                                   urchnses                        cl                                                          n 5 Con-secu                                           iness       DaYs

                                                                                                                                                                                     ori
                                                                                                                                                                                           I



                                                                                                                                                                                               Irlilet    Q                      Cr                                0          C1120                    if        allY      PjFt           orrh q                 Lrallsaclion           Is    a       pa ll           re       niption

               mw              tik           o                          cifl        Dei not                Ime      numeruts
                                                                                                                                                              WE                                                                                                                                                                                    S                           SlIlIn       24         Ahovc

                                                                                                                                                                                                                                                                              c                                                                                                                                             P Ift    it    I
                                                                                                                                                                                                                                                                                                  6cc               177sli                                                           3            i




                                      01-1101-ilt                       naill            aild       adclrl                ol                                            all




                                                                                                                                                                                                                                                                                                       Yj
                                                                                                                                                                                     ThTf                                                                              Compleic                          Questions 34-37
                                                                For Dvoied cancelled                                                 Transl0ions                        the     pcrson V010                                 Compluted                                   Section                    B Ahist Complete                                               Ouestionii                 14-3i'L


I    cef-Of             filiw                                                                                                    d the'Notice'N                                                          Nfinifions                      on           thisATI                      Form 4473                               2            tile        infin-marion              iwordtffl                ill   Scuions            F3   all     11    is




i    AC        k arrecit                      and        carnpicle                       and       3         this      enrivi            transilciiiin        record          fms bieo              complOed                             m    fli        A    liun ed bllinlw premkes                                                               l-ficellsed          pi
                                                                                                                                                                                                                                                                                                                                                                              VmLse                   iric




telloo-oril                                  coriductc-d                     from         a                                                                        in     thc   nrnl Shte                     in        Olich thr                         liconscil
                                                                                                                                                                                                                                                                                   pri mises                        is    located                   unless         thistrawactio

ret
      Ill
             irtment                              ol 18        USC                 922fif                 tl nlc s      tj                               ll   li    Nei ll      fleflied          or     conceliviLl                     I
                                                                                                                                                                                                                                               Further                       cerlirv             oll         Illu        blv ls         ofjl                     the                                                                         ill




SCC6 fl A                     Ilild                Slftflibo             C         ifappJiC-dbh                        2     nh                           I   orfjli                                           1-col-ded                       ill        question                     IS
                                                                                                                                                                                                                                                                                                 and              mly      1'r-lerificinical                        nt   dle time of Iransfer                               I'Sectiou         C

WO          COWplered and                                       3            State        or foi d               hm     applii                                            rum    hm-siru'v                         it       is
                                                                                                                                                                                                                                 nll
                                                                                                                                                                                                                                             fieliff               that        N   is    not unlim                         Fill         lor         me     to scli       doli cr trausport                            ill    oflwt-l      isi2




Lq osc                 of tie firearmls                                       6wd             on     fliN        form        to tile         perison     identilied             in   Soction                  A
                                                                                     Nwp                   Pleuse                PHIII i
                                                                                                                                               I
                                                                                                                                                         Trmrf                                   lcr's                  i




Purpwo                  ill          Illif         Forill                                                                                                                                                                        f1l     i lil'I                   r

                                     fll      l                                                                                                                                                                                  Ihi2        I        i      Frw 147                             mi     hl




lh      will                                      ind     nvitiviiiii
                                                                                    Pcupl I rct                   3


                                                                             l Imd1jr              till      d

the                                               in                    FR    Pllrt       47              sill                                                                                                                                                                im
11                     ol     lli-hi                                l    j fl       ii                                                                                                                                                                             Jcr             or Ju2               trlf


                                                                                                                                                                                                                                                                                                 thf


Irdjjj             JC2         lit           il   ldl    ill                                                                                                                                                                     rck     knfl                  1          11 pholoci                         P                      lr     fz

                                      177

                                                                                                                                                                                                                                                                                            dic         hull'lc

                                                                                                                                                                                                                                                                       Ilo'lld           1        allii           ht d      ill



     lwn       1 fi'le'uni                        is    wailkin-cd                                                                                                                                                                                                                                                                r
alloi              A    iccili'c


                   01 110                                                                                                                                                                                                                                                    of    Fil


    Fthc                                                                                                                                                                                                                                                     PortF 1                             obl'iill


             ill
                                                                                                                                                                                                                                 pols          i         IiFt iml                  ilh      flut
                                                                                                                                                                                                                                                                                                        prolw-1                M
                                                                                                                                                                                                                                                                                         01            ljz   t                    ill    ill        N
A    rur      h         rtms lepoi wli-r                        t
                                                                             ha      o
Z Iqk f        lhL                                             ong 11-lill           A_T'r         FlInli        44              I
                        Cofliplclt d                                                                                         f       I




cru                                                             Dcfilluiow

                                                               Such                                                                                                                                                              Thic        uaii fifrcc                       bw        ci       mui               oerzon

             thni
                        period                     mav          bc       subm            lied to           TF                                                                                                                    s   i

                                                                                                                                                                                                                                         n           111a      I   I   hc     wliii         if
                                                                                                                                                                                                                                                                                                 r'4    If L        l    tic      onvc                   illid    ol        flcl        1                         0

ol                                                alpilill      ill            1          all                    Ill                                                                                                             bIA_v'fr            i       llmabte              To     re'ld          iadfjr                    Hc            111      im         Qr

Oil         qrfflil           illimber                         11                                                                                                                                                                c ompicled                            b v   jiwilitf
                                                                                                                                                                                                                                                                                                       peion               eAodim                         thQ


44           msf        filed                 in the            ainc                imcr                                                                                                                                         Olull        11c            frlitll                                              Illusl          then              iqn     as V


                                                                                                                                                                                                                                                                                                                                               In   question           14




                                                                                                                                                                                                                                                                                                                                                                            kl     Fjoii       47 l          tj   f
                                                                                                                                                                                                                                                                                                                                                                            R    1'ed        Octolj T




                                                                                                                                                                                                                                                                                                                                                                                                                               US00000367
                                   Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 7 of 9 PageID #: 714                                                                                                                                                                                                                                                                                        MMA
            ES              Depar        till       en         I




            Burnu OFAICHO                                                                                                                  s   wd      EK                                                                                                                        s       T


                                                                                                                                                                                              Av    Fells          A     or State           law        The Wfun                                                                                                                      Fj7 r sjS-e     I




                                                                                                                                                                                                        Ia                         dhi                  oi                                                                                                                                    in-onat

                                                                                                                                                                                                          up    to      it   S2 50000           fine                                                                                                                             Nmnkr        WOO        I




            Read            We Notices                             Instr                                                                                  ns    on       this      form             Prepare               in     original        only at          Ill




            indudey               business                     lempora                                                                                               flolifi      ill        glol    show           or       evew      in the      same          State           in      which           fhe fivensedpreudse


        Immo                      unims            Me hymae                                                                                                              UNC 9nN Ali entries musit W li dwdMn W Wk PLEASE PRIN                                                                                                                   L
                                                                                                                                                                                 Us Be Completed Psonato By I ORK-renreTIVITer
                        MMATT                      V       IT      n      erl               A    I   I   I    Na      I   i   i   e                                      C Contains on MAI Wdy raud 10      1 inifial Ifoo ollddlc                                Iltic      1                                                                       ol    700h             i




            Last NInne                  I'Mc




            JQt1jVeA iTViAj                                                                                                                                                                                                                                                                                             Qvn cv
                                                                    f     ReOcIenu                                   and               A61dhrews6s        TS                  P                                              nH acceim0k                                  Oninot bea                            Post office ho
            Numboond                          Sunct                 Addwss                                                                                                                                                                                                                           10



            1

            U
                        Plaxof

                            ChN
                                   Tand Sune
                                                   irT
                                                                                                                                                                                                               I


                                                                                                                                                                                                              14
                                                                                                                                                                                                                             Ar
                                                                                                                                                                                                                         Heifln             15         NVejN                 0              Ax
                                                                                                                                                                                                                                                                                     FT-Nkllu
                                                                                                                                                                                                                                                                                                                                BT Dx
                                                                                                                                                                                                                                                                                                                                rall                      Da

                                                                                                                                                                                                                                 4                 55
                                                                                                                                                                                                  isidvwficwiolt                            9          Unique              Personal                                                                                    it
                                                                                                                                                                                                                                                                                                                                                                                1PPI1C lUJC

                                                                                                                                                                                                                                               III's   Irlicnoos fin                        01tesihm              9
                L7          vtllrrlcli                                                                                                                    Ill        otidiiiotlto                  eilmich e1licto-iie or-olorerace                                                   irt        fli-k      bdh          II          ill       I ITS               NO           AM
                            Hjspinde               or Latino
                                                                                                                      El                   Arnerkan                  Indian             or    Alaska          NaH            e
                                                                                                                                                                                                                                   E        Bhck orAkkan Amencan                                                                                          Whire
                            Not    11   kraink                     or      Lmhw                                                            Avian                                                                                             N'titke         I   km       anall             or     odler          Pacific       1Ituldcr


7                A wo a                 0     le    0 TV Ti                                 q ue             s   6                       ir
                                                                                                                      nstIlcheckbigormamtrig                                                         yes           or        Am 4           Me box CS             to      di't        right ofthe                      qucstlm
                                                                                                                                                                                                                                                                                  orellot                tile     actual

                 a            nequiling                            the     hivarriog                                          an behalfof                       another lierson                                If    you          are     not     We       UCtUid            1rUUNN1VdhUYVV                                   the    licensee        canut wan fer
                 beftne mijm3m En qwwr                                                                                                     Yjan tire pich-htg                                 rip   I                                                            Inloiller               perstul Yt              III    11V   J101 vporco             to   III    it        C1       I




                 ah fnt v prot ecd iloewfon Hh                            to                                                               Sek hisirl1cfilulsfin                                   hicstioll             I   Io
    h            Are              On     11     oderind                    iCtulCat                              or   ill         101-111 1t        ion    in
                                                                                                                                                                    arly      Court for              a
                                                                                                                                                                                                          Felon              or any other               crime             For        m   hich        Me judge COU                   Id   i
                                                                                                                                                                                                                                                                                                                                             olot-o 011     OU    COF
                                                                                                                                                                                                                                                                                                                                                                                                              l

                 olorc            t1mil            one               car                    1V                   IM11 1WIjous                        tor Queslioll
                                                                                                                                                                                                                                                                                                                                                                                                             Li l




                    i4 as
                               ey oue                  e   rh1                  J       com                  icied                in
                                                                                                                                        ao          enn t           11   are                                                     crolle     for                                                                  11 1 1                             Oil           wore                                          4
                                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                1
                                                                                                                                                                                             Yl                                                                                                                                                            for

                                                                                                                                                                                                                                                                                                                                                                                                             L211
                 than             one yean even                                     i   r   you Neel                              ved          a   shoner            semence                  did    udkg flinhaOmd                                                                                                                  1




    d            AN                      a         Nod              ve      Own juake                                                  I                                                     wadmi                  10tt

                                                                                                                                               to
                               you                                                                                                                 han-tuillnuAn                                                                                                                                                                                                                                             Pri
                                                                                                                                                                                                                                                                                                                                                                                              El

j7 Xlc                                             UlTawful                             usaor                         or adficted                                   nlat       uana           orany depressant                            stimulant               n ircotic                 dri7LT oramidieri                                ubstance
                                                                                                                                                                                                                                                                                                                                         jntrollal


                 Ani W                             nie              use             or possemilm                                           of      mmillunna                   remains                   unlun111 under Federal law iTgordWss                                                                   oIV     het1her          h    has   been         Rgalized            m        ED
                 let rifninalized                                    for            medidnal                                      or       recreadonal                    purposes                   in      Me     state          n here you reside

                 flaTe            you           ever               been                 adjtdicatad                                    asa         mernal            10'ective                Oil have              you          e er     been         cDmnUtted                     to           Iflanal         In Litul 00                 VCC   Hum           iwns
                                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                            It




                                                                                                                                                                                                                                                                                                                                                                                                             Elf
                 jor Qocstion                              I
                                                                   1j

I                Have             you           bun                disd-wryed                                    kom Ow Anna                                    Fonxs                tinder         dishonn rable condirkris


4                Are you                 subject                     to    it           court                 order                    restra       inint       QLI           froj      it   harassi         ng sudW ng                   or    Armwnmg ow                                       cWkl      m     d n    rrim-naw             pamwr    ot ch Hd                  of

                 such             13arluer                         tSet lostructionsfiw                                                        guestioll                 10I

        i           I   bve       you           ever               been                 convWred                                  in
                                                                                                                                           an       court       ora misdemeanor crime ol'domes6c                                                             rolened                      I'Ve          Quih mwi ha                          Lhh smut      IU                                 EE11



    12m                     Courltq             orCitizelishift                                                  Chak                      LAi       www dmu                   me                                                X Itionols            Q   the          Unifeelsfule's
                                                                                                                                                                                                                                                                                                            I11 111




                               United               Staws                  orAmer0a                                           tUSA                                        Other              Coujury Coun                      tries
                                                                                                                                                                                                                                        tSpeeo


1111                              HMV              You              ner renounced our                                                              United           StInes           citizenship                                                                                                                                                                                              1-1            Iff


                C                 Are         on               in ali ni                                                                                                                     United          States                                                                                                                                                                           E1

            J
            2                                                                                                                         or                                       the
                                                                                                illegally                                  uniawfully                    in



    I                             Are jvu                      an       alien                        ho          has              been             admitted              to    Me Urinal                  States             under      a   noniouniLmant                        s    isa         Scc           hiwowc        oou jor QueAtion                    12d
I           U2                    PIK                              do Imi                   III                      uhin              any         ofthe        exceflLions                       stated      in    the          instructions                                                                                                                            ETN A                L
Q                                                                                                                                                   md Akn                    or   Admission number                                ARA          LIEU                    or   1941

Rm m a                        E 16      m     is   A   rme         0 11   Inc Ale I         C                                                                                                        Confinue-to
                                                                                                                                                                                     Trln-sf-eree Buyer                                                    Next
                                                                                                                                                                                                                                                             Page                                                                                         FImm-14 3
pne                     I   IKO                                                                                                                                                STAPLE                    IF    PAGES BECONIE SEPARATED                                                                                                                    Rn MOn 6er




                                                                                                                                                                                                                                                                                                                                                                                         US00000368
                                         Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 8 of 9 PageID #: 715
                                                                                                                                                                                                                                have          read            and understand                            the       Notice
                                                                                                                                                              ol-rect          and           colopletc                     I




                                                                                                                                                                                                                                                                                                        a   crime                                                                                   tinder Federid                    Iml and
                                                                            Oult                mism crinf                                                 stion           ll a       it'i        ani     not           the         utual transf reelbuyer                                     is                         pill                                               oill
4473                         1       u   nderstand

                                                               SC                                           lou                                                   nd       that                                   who answers                         N es          if
                                                                                                                                                                                                                                                                          any         of     file           questions                I   I   b      through          I        J indior                       l1b through                    12       c
ma                      also              iolate                                                                                                                                     it
                                                                                                                                                                                             person

                                                                                                                                                              nrm          I   understand                         that          a                         Mtn       ansivers               ycs               to
                                                                                                                                                                                                                                                                                                                  que ion                     UAL            1               hilded                        from    receiving                or
                                                      froto                                                                                                                                                                             person
is               Prohibited
                                                                                                                                                                                                                                                                              documentation                                                         in                       1     o            uw rstatnd                 that        mAing
                                                    firenro l                      ult
                                                                                                                                                                           to questismi                   12A 1                  ind provide                        the
posse Ssull
                                             il




an               N     faIse_ornIori iwt isA                                                           cij rti t l
                                                                                                                                                                                                                                                                                                                                                                    i'ircarrn
                                                                                                                                                                                                          law                                        tinder0and                   that        the                                    purclj e
                                                                                                   id                                          violate    State            and                    eld                           further                                                                     repOifive
                                                                                   Iav                           ma                  alo                                                                                   I
felon                        under                    Federal
                                                                                                                                                                                                                                                                                                                                                          Oliestion                        Vfj
                                                                                                                    kiftbout                                                                         ic is              violation                    of       Federal Llw                     see            histructions fiv
resille                      for         th        elihood                     and              profit                                     a    Federl           fireaw-uns                                       iq




                                                                                                                                                                                                                                                      17       Iftralisfer                                            I'ving                 gull       5110        orc elli
 16                                      oi'fircarms                                   to        be trans                                                                                            oppIv                                                                              is    al        a    cilia
                       Type

                                                                                                                                                                                                         reccivel                   c1c
                                                                                                                                                                                                                                                      Naille        of I'mictioll

                                                                                                                                                                               n's
                                                                                                                                                                                     firr                     tiol I O

                                                                                                                                                                                                                                                                   State


                                                                                                                                                                                                                                                                                                                                                                 111strilctiom
     18Odentilicatioll                                                      le g
                                                                                                                                                                                                                                                                                                                                                          Date       of1demification                                  it     om
                                                                                                                                                                                                              Iciltificalion                                                                                              ENpiration
                                                                           antiType
                                                                                                                                                                                                                                                                                                                          Month                                     Dav                                         Year




 T_S b                                   plenrel
                                                                                                                                           TD Lm mat1oi                            TIf       i      ntifiT 16011                    d11       M       1111     doe's      I o ho I                  C   111T IM       I   k
                                                                                                                                                                                                                                                                                                                                 illem              c    mltiive                 ISec                 hw1wc

                                                           I               h


                                                                                   im
                             Olic slioli                                       I




                                                                                                                                 anA1ic-1-11rolli i_o_1 lI                                          11s hri                                        e17anscredi                        ES Ko                 1-2   1-tt
                                                                                                                                                                                                                                                                                                                  1                  c       uraj is     reror      c    I   ler           i   it   List    record     t   lie    i

                                                                                                                                                                                                                                                                                                                                                                                                                                      vpc    o   C



                                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                       Cerce                                                                                                     i


                                                                                                                                                b                                            Ifle
                             I Xce-p-i              i-o-n tot-1-ic                      Not                   ill       i   ij        t                            i   t
                                                                                                                                                                                                     I
                                                                                                                                                                                                         ra

                                                                                                                                                                                                                                                                                                    4471             f5e                 Imirm-tion s lor                        Onc vion                       ISc
                             loci         olwillatical                             shmN            im            lie             eccpii m            m    tile     prohibition                      and           anach             a   cop            to     thi                     Form




                                                                                                                                                                                                                                                                                                                                                                                                                                 2L
                                         Questions 11                                       M          or        11              Must Be Completed                             Prior              To     The Transfer Ol'The                                             Fircirun s                         Scc      11 frilcomm-lor Ollemmis                                                              19 20     cold


                                                                                                                                                                                                                           A va                               1b    The       N ICS                         iai      traw actioil                         munher o1provichib                                       as
                             Date                 tile   tram tcree's                                  bu er                      identifyinu             itil'ormation                   in      Swction                                                 I                                    or


                             11-Jilsillitied                           to      1NICS               or        tile               111 rujriate          State       M Clrc


                                                                                                                                          ye ir



                                                                                                                                                                                                                                                                                                                                                                                                           ed   From       NICS          or      tile

                 9X                                                                                         fifst                                    by   NICS             o       the                                          State                     0 d       Th                                                                                       ere    later          rccci
                                                                                                                                 proN ided
                             File                                           illiLi              111N    I                                                                                        approprintc
                                             resjOFISC
     I




                                                                                                                                                                                                                                                                                                    5uile a
                             agenc                       as                                                                                                                                                                                                         appropriate

                                                                                                                                                                                                                                                                                                                                                                    Idw                                      F-1      Overturned
                                                                                                                                                                                                                                                                    I'vocced                                                                                                       I




                                                                                                              De            I    a    Cd


                                                                                                              ITIR2               CiWMIS MQV                                                 vrvd         oil
                                                                                                                                                                                                                                                                    Dellied



                                                                                                                                                                                                                                                                    Cancelled                                                                                                          i




                                                                                                                                                                                                                                                                     0 fe pow e                             N        pro
                                                                                                                                                                                                                                                                                                                                                                    busilles                          da

                 9c                                                                               ohle                                                                                    s1'erred                     e       follox         mu       response               i            receiN            C                               C          or the      appropriate                             Stat     aLcjrc             on
         I
                             f   Compm                                 I opplu
                                                                                                                                                                                                                                                                                                                  uncolled
                                                                                                                                                                               Proceed                                                               Derlicd


                                                                                                                                                                                                                                                                                      Nnme                         FL                                                                               NICS chec                         Cptiowil
             I
                                 Th-cim-mc                nnd Brad                                          identifiCMiOn                          VIUMI-IN        of      tire      NICS examiner                                      t0ptio            1711 T
                                                                                                                                                                                                                                                                          Q                             off               I-i-jlplo                  ce   Completing




     NT                                           N
                                                  ilic
                                                               T

                                                                   I




                                                          NTA fircanws
                                                                       C           c   fi   c     k    7a           s



                                                                                                                        as
                                                                                                                            rcqt

                                                                                                                                 re
                                                                                                                                           beca
                                                                                                                                          Fed

                                                                                                                                                          the     approved NFA applicmion
                                                                                                                                                                                                         inimber

                                                                                                                                                                                                                  v as                   comiTR-ed
                                                                                                                                                                                                                                                     iScc invirm
                                                                                                                                                                                                                                                                    dwri      n


                                                                                                                                                                                                                                                                              tiom
                                                                                                                                                                                                                                                                                  i   tile     N
                                                                                                                                                                                                                                                                                             for
                                                                                                                                                                                                                                                                                                        F                                                  onthe    W            ind                iduadJh_oii



                                                                                                                                               d   because                  trzmfcrcc                                          has                 alid       permit froji                 ihe          Suite         licre              tile       trallsfel        is      to            to              place which                 qualicle
                                                   No NfC'S check                                       k iis                                                     tile                                   buyer                          ii


         2                                                                                                                  req

                                                                                                                                                                                                                           1
                  1




                                                   a     all           exemptioll                           to


                                                                                                                                                                                     SSUaVICC             i CMV                                                                       DML
                 Issumu                  State            and               Permit                 T pe                                                                                                                    I
                                                                                                                                                                                                                                                              I IrMtOll

                                                                                                                                                                                                                                                                                                                                                                    08 u
                                                                                                                                                                                                              I




                                                   U                   r                                                                                                                                                                                                                                                                                                                             r-7


                                                                                                                                                                 in        C         Must                                                      I
                                                                                                                                                                                                                                                     PersomfflN               13       Transferce                         Bij ev

                                                                                                                            take                     on   a   differcrit              day           froin          the         date          flat      tile     transfierev                1 1101            muricil          Sec oll                    V   tile    I                                                                      1plete
             If       tile       transfer                 offlie                   firearni s                                              place

         Section                         1        knol                                                                                                                 OrcarlwsY                    Scelm 1-1c iom                                    jol      Olwliw                  I
                                                                                                                                                                                                                                                                                               I    w
                                                                                                                                                                               n     A    ofthis              form              are          still        true correct                       and vovoplelc
             I        Certify that                        rm                ansNNers                        to      file


                                                                                                                                                                                                                                                                                                                                                                                 Rece                                       Date
             12          Transieree's                                      Bmet




                                                                                                                                                                                                 allsferor'Seller                            Continue                to       Next           Paue


                                                                                                                                                                            STAPLE                       IF       PAGES BECMIE qEPARAJED



             pli c               2       CO



                                                                                                                                                                                                                                                                                                                                                                                                                           US00000369
                             Case 3:19-cv-00208-GMG Document 10-19 Filed 06/04/20 Page 9 of 9 PageID #: 716
                                                                                                                                                                                                              Seller           Even             IfThe              Firearnu s                    is    NotTransferred

                                                                                                                                                                                                                                                                                                                                               7

     Manufacturer                       and           linporier              if        an v Ij                the                                                                                                                                                                                                Type           See            hisfrilef           loll    Y




                           furel            and       hill     orter are dijjerent                                                                                                                                                                                                                                      fin         ollevion-1
       nulliqfac

                      the        FFL         nw        1
                                                            wcb0e Z-fh




     4

     REM NDER                                B                     Close             of     Bust                            Coniplete                       XF        Forni           3310 4 ForNlultiple                                   Purchases                        of    flan          guns            NVith                    5    ConiecutiNe                       Business Days

    Nluniberof-Fi-ren-m-isTr-ans-Ferred
T_Totnl                             Wh_wxe                                                                                                                    ITire        bi    printing             eg           2ero                30          Check                if    any       pirt      of       this         transaction                   is    a      pakN n       redemption

            mic           two           three etc                   Do       nof          use        nwnerals i
                                                                                                                                                       okc                                                                                                         Line           Ntirubeqs                      Froni           Question                  24       Above

3    1      For       Use         b         Licensee                  See            histructions-lbr                               Question                3   1                                                                      3
                                                                                                                                                                                                                                       3   2            fieck           ifthis          transaction                     is     to     facilitate               a   private              party         trans

                                                                                                                                                                                                                                                                   See          Insiriteiiwisjbi                             Quesiiwi               32

 33         Trade            cot             rate      narric              and        address                 of transferorlseller                                and       Federal             Firearm License                           Number                    VMS           collfaill           at     letstfir t                       three       andhist               five



            qffrl                            iberX_XX-X 1AXV                                            llfwtdstconj niqv                                   be     used




                                                                                                 T-le
                                                                                                                  TPerson    Tanslerring
                                                                                                                                   The                                                      Firearnis                     Must Coniplime Questions 34-37
                                                  For Denied Cancelled                                                                 Who
                                                                                                                            Transactions                           the      Person                            Conipleted                    Section                    B     Nlust            Cornplete                   Questions 34-36

 I   certifv          flat         1         1   have         read          and        understand                           the Notices                 Instructions                  avid         Definitions            on        this    ATF Form                                     2      the inforimation                              recorded             in     Sections              B    atid       D       is




true         correct              and        earnplete                     and       3      this        entire transaction                              record             has been             cornpleted              at    ruy ficenwd                    business premises                             ficensed                   prernises includes                                business


                                 conducted                                                                                                                                                                                the licensed                                                                     unless                        transaction                     has niet lie
ternporarili                                                froru           a qualif ying                     gun show                   or event             in    the sarne State                  inwhich                                             pretaiLses
                                                                                                                                                                                                                                                                                is     located                                 this



requireniends                      of 18    U3 C 922 c Unless    transaction   has been denied or cancelled thbi                                                                                                          I    further          certify            on the              basis     of 1                   the         transferee'sIbuyer's                            responses                   in



Section              A and             Section C ifapplicable 2 my verification of the identification recorded                                                                                                                 in
                                                                                                                                                                                                                                     question                18 hind niN                 re-verification                       at     the thneoftransfer                                ij Section              C

111118     VVIlipleted                  and        3        State or                 local       law        applicable                    to the firearms business                                       it   is
                                                                                                                                                                                                                   111N
                                                                                                                                                                                                                              belief       that    it    is   not uniall                 ful    for ine to               sell       deli cr transport                            or          ottierNs      ise




Aj       ow          of   file     firearin s                 listed         on       this        form            to the            person identified                       in   Section             A

34          Transferor's Seller's                                          Namo-Mlease prhW135                                                        TransferoCs Seller's                               S




Ni
                                                                                                                                                                                                                   FORMS               4473        FOR            I ENJEWCANCELLED                                              TRANSI                F

                                                                                                                                                                                                                   Wthe         innsfer           ol'a        firearn             is    denied        carrociled
                                                                                                                                                                                                                                                                                                                                b MCS                     or     iffbran                other        reason


Purpose               ofthiL           Form            I'll    e     ill   tbrillatron              a   lid    Ce   I   I
                                                                                                                            ificatioll         till    this      l'orril    are                                    the    transtcr           is    not        completed                 after    a    NICS              check            is   jowaie                the      lictulSVC          MLIA        Wt 1111


desioned              so     that       a person              licensed               under           18       US C              923       may         determine             ifile         she                      the    AFF Fonn                 4473           in     his    her rccords                 forat            least       5    ears             Form            44       33      ith
                                                                                                                                                                                                                                                                                                                                                                                                       TeSPW
            kn       foilv       sell       or deliver              a firearin              to the                              identified             in    Section                  and                          to    which         a   sale                                or      morst-er        drd                   take        plrce                     lit    separalel              retained
May                                                                                                           person                                                         At                                                                         defivery                                                 tiot




to       alcrt     tile   LrausfcreQ               bUyCr ofccriain                           restrwtions                      oil   the        receipt        and possession                                       in
                                                                                                                                                                                                                         alphabetical                  h vninne               qj Irwoferee                       or chronological                          ibi      dwia ofti-wAlL                    tee      Y




offirearms                   The        trarrs6 ror seller                       oCa firearm must determine                                             the       lawflulness             of                       ce tificcition                 order

the       transaction              and maintain proper                                 records              oflic             transaction                   CowsmItiently                   tile




trans       leror sc         I   ter   must be              I'anifliar           N    hit    tilt       prox isions                  of    I   S      LVC          92 1-93        1   and                          Ifthe                                                or    the       lrawiferceibu                   er disco               ers that            an     srI       Form         4473              is




tire      rcaulations              in       27    CFR         Parts         478        and          479           In        delerminhalt                the       lawfulness ot                                    Incolliplere             or     illaprrlperl                Completed                   after        tire    firearm            W        been          tro0erred                   and       the


                                                                                                                                                                                                                   transferor                                                                                                       to    correct          the
lie       sale       or deliverv ofa                       rifle     or     sholsaill to                j     resident              ofarlorlier              Suite         the                                                             seller        or   the        transtcrcL 1bUVCr                       wishes                                              rnrvssronj or

translerort'seller                     is   presumed                  it    kjiox           the
                                                                                                     applicable                     State laws              and published                                          errors             photocopy                   lie        inaccurate           form and imike                              jn    neccssar                   adduroa               or

ordhwncc                  in     both        the      iransleror's                   seller's State                     and         lie    translerce'sIbuyer's                                                    re     islons 11          the        photocopy                      file    transferor                seller          should           onl make change                              to


State            Gve      ATF           Publicution                   j300 5 Stwe Loos and                                          Pithfished Glrdinwtces                            I
                                                                                                                                                                                                                   Secdons             B and           D      The            trarl               bu         er   should             onh            make cham es                     to       Section                and

                                                                                                                                                                                                                   C      WhoeN            er   roade          tire      chatwes              should         initial            aid date            the      chanves                I    lie    correcied

                                       Form        4473                          be curnpletedat                                    licensed                                                                                                should            be attached                                                      Form           44-3 and retained                                           ot    the
jencraliv AIT                                                      VoLlSt                                                    the                        bUSilless preturses                                        plrotocop                                                              10    the original                                                                             15 part


when         a Firearin            is       transferred                over-the-coun                        ter     Federal               law          IS    LS C 922 c                                            transl1cror's             seller's             permanent                   records

allows           a    licensed                                     matudlicturcr                     or dealer                 to    sell             firearm         to a noilli
                                            importer                                                                                            it




censee           x no does not appear                                in
                                                                           person           at      the       licensee's              business               premises only                                         Exportation                    of    Firearms                       Tire    ww           r     C'ornineree                   Departments                     may          require        a


ifthe iransferce buyer                                meets           certain                                                  These            reit0o'Cillen S              Are      Set                          firearins          exporter               to   obtain          a     IlLensc
                                                                                                                                                                                                                                                                                                       prior
                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                             export             N nrnfing                  Any          person         who ex
                                                                                       requo-ements

forth       in       section       921-1c             1-7     CFR 478 96 b                               and       ATF              Procedure               20 13-2                                                ports       a     fireann without proper                               duthorization                      may         be     filled      not          more       than S       1   000 000

                                                                                                                                                                                                                   and or           imprisoned                16r not          more            than 20 vears                        See 22          1_1
                                                                                                                                                                                                                                                                                                                                                           SC            2778 c
After        the      transieroriseller                       has completed                         the       Firearms               transaction                  heshe must

make         the      completed                   original                 ATF Form                 4473          which              includes               the    N'Orices           Gen                                                                                                                  Seed

erul                                        and    Difiidlionsj                      and any supporting                                  doctonerits                 part
                                                                                                                                                                            ofliis          hr

                          records                Such         Forms 4473                     raust          be     retained               for at least               21 years         and                          The        trauslIereelbuyer                     must personalb                         winplete                 Section            A    of      this       larm          laid ccrtifv
permanent

after that            period           may        be submitted                       to     ATE             Filine           may         be chronological                       hV dwe                             sgn             that    the     ans s       ers         are irlac           correct and complete                                    Hoe                er ifthe tran teree

of     disposi6ow                  alphabedcal                      h nome                  qfpurrhasei                             or    junnerical               hV      ri-onsac                                buyer        is   unable             it    read and or                      rite    the       ansv ers follwi thon                                the
                                                                                                                                                                                                                                                                                                                                                                               signatia-e             may          be

tion serial               nwnbei                 as   long          as     all   ofthe              transreror sseller's                              completed             Forms                                  completed               by another                   person            eWodm_z                the         irarrsl          ror'scller                 T     o perions              Whey
4473        tire      Cited       in    the      same         mitincr                                                                                                                                              than        the                                              niust          then    Slan        as Nvallesses                    to     the      trarrsferee's buver's

                                                                                                                                                                                                                   answers           and sivninure certific tion                                      in   question                 14


                                                                                                                                                                                                                                                                                                                                         All
Page         3 of 6                                                                                                                                                                                                                                                                                                                      Rei    ised       Wobcr 016




                                                                                                                                                                                                                                                                                                                                                                                               US00000370
